Citation Nr: 1641550	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  16-12 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 26, 2013 for the grant of service connection for coronary artery disease (CAD) associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active duty from October 1955 to January 1980.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a  March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for coronary artery disease associated with herbicide exposure, effective from March 26, 2013. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A claim for service connection for coronary artery disease was not received by VA prior to March 26, 2013, and no rating decision exists prior to that date that could reasonably be construed as a denial of this claim. 


CONCLUSION OF LAW

Entitlement to an effective date of service connection earlier than March 26, 2013, for coronary artery disease is not established.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that an earlier effective date of service connection for coronary artery disease is warranted.  Specifically, he requests an effective date of March 3, 2000 because that is the date that he was diagnosed as having coronary artery disease.  For the following reasons, the Board finds that entitlement to an earlier effective date is not established.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5100; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose. 38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later. See 38 C.F.R. § 3.400.  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more VA benefits may be considered an informal claim. 38 C.F.R. § 3.155(a); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  Id.  Although this regulation is no longer extant, because it was in effect during the pendency of this appeal, it is applicable to the present case.

Effective August 31, 2010, coronary artery disease (among other diseases) was added to the list of diseases presumed to be caused by exposure to an herbicide agent such as Agent Orange under 38 C.F.R. § 3.309(e) (2014).  See 75 Fed. Reg. 53, 202 (August 31, 2010).  In general, when VA compensation benefits (among other specified types of VA benefits) are awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary of VA (Secretary) or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).

However, there is an exception to this rule under 38 C.F.R. § 3.816 which was promulgated pursuant to orders of the U.S. District Court in the class-action case of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991). 38 C.F.R. § 3.816(a) and (e).  Under 38 C.F.R. § 3.816, for certain diseases added by the Secretary to the list of diseases presumed to be caused by Agent Orange exposure, as set forth in 38 C.F.R. § 3.309(e), compensation benefits may be awarded prior to the effective date of the amendment adding the newly covered herbicide disease.  These retroactive provisions apply to the addition of coronary artery disease to the presumptive list in August 2010.  See 75 Fed. Reg. 53, 202 (providing, in pertinent part, that the Nehmer rules apply to the presumptive diseases newly added to § 3.309(e), including coronary artery disease).

The retroactive provisions of § 3.816 provide, in pertinent part, that when a compensation claim for a covered herbicide disease is denied in a decision issued between September 25, 1985 and May 3, 1989, or is pending before VA on May 3, 1989, or received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award of service connection is the later of the date the claim was received by VA (which, in the case of a decision issued between September 25, 1985 and May 3, 1989, must be the claim on which the prior denial was based) or the date the disability arose.  38 C.F.R. § 3.816(c).  If such a claim is submitted within one year of service separation, then the effective date of the award is the day following the date of separation from service.  38 C.F.R. § 3.816(c)(3).  In other words, notwithstanding the fact that there was a prior final denial of the claim, or that the claim was submitted prior to the effective date of the newly established presumption for a covered herbicide disease, the effective date of service connection may be as early as the date of the original claim, as opposed to the date of the petition to reopen or the effective date of the new law.

Section 3.816 defines a "covered herbicide disease" as a disease for which the Secretary established a presumption pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne, as provided in § 3.309(e).  As noted above, these provisions apply to the addition of coronary artery disease to the presumptive list in August 2010.

For the purpose of determining entitlement to retroactive benefits for the grant of a covered herbicide disease under 38 C.F.R. § 3.816, a claim will be considered a claim for compensation for a covered herbicide disease if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disease. §3.816(c)(2)(i).  However, in the alternative, such a claim will be established for the purposes of § 3.816 if VA issued a decision on the claim between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, and VA denied compensation in that decision for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2)(ii).  Thus, there is no intent requirement to establish a claim under 38 C.F.R. § 3.816(c)(2)(ii) for the purpose of entitlement to retroactive benefits pursuant to the Nehmer provisions.

Here, the RO established an effective date of service connection for coronary artery disease of March 26, 2013.  There is no claim of record, formal or informal, for service connection for coronary artery disease or a heart condition prior to this date, or for any condition that may reasonably relate to coronary artery disease.  Likewise, there are no decisions denying service connection for coronary artery disease or a heart condition prior to that date.  As the Veteran separated from service in January 1980, the effective date cannot be one day after such separation, since no claim was filed within one year of service separation.  Thus, in the absence of a claim for service connection for coronary artery disease received prior to March 26, 2013, whether defined under § 3.155 or under § 3.816, an earlier effective date cannot be established as a matter of law.  See 38 U.S.C.A. § 5100; 38 C.F.R. §§ 3.400, 3.816.

The Veteran asserts that an effective date of March 3, 2000 for service connection for coronary artery disease is warranted because that is the date that he was diagnosed as having coronary artery disease.  However, the mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit in question.  See Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  

Accordingly, entitlement to an effective date of service connection for coronary artery disease earlier than March 26, 2013, is denied.  Because the law, and not the facts, is dispositive of the outcome of this issue, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Because the outcome of this case is determined solely as a matter of applicable law rather than by facts that are in dispute, and because no additional development could result in a favorable decision, the notice and assistance provisions of the VCAA do not apply.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 38 C.F.R. § 3.159(d).  Moreover, because this is a "downstream issue" arising from a grant of service connection, any notice errors were moot.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).


ORDER

An effective date earlier than March 26, 2013 for the grant of service connection for coronary artery disease is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


